DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-11, 14-16, and 19-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of a tooling system comprising a tooling fixture defining at least one Y-shape slit having a V-collector culminating in a slot arranged along a slot axis, wherein each Y-shape slit configured to capture respective flexible electrical terminals when the tooling fixture is positioned such that the slot axis is parallel to the terminal axes and the tooling fixture engages the battery module, wherein the tooling fixture is configured as a plurality of flexibly interconnected plate portions arranged in a column perpendicular to the slot axis, and wherein each plate portion defines one Y-shape slit; a mechanism configured to apply a first force to the tooling fixture along the slot axis to engage the battery module with the tooling fixture and thereby group and align the captured flexible electrical terminals; and a pressure configured to impart a force to the battery stack in a direction perpendicular to the terminal axes and thereby compress a plurality of expansion pads arranged between battery cells; is allowable over the prior art.
While not using identical language, independent claims 11 and 16 are allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Meehan et al. (US 2010/0304195) discloses a fixture 10 (tooling fixture) for holding terminals of a battery in alignment (abstract). The fixture 10 comprises slits 42 (at least one slit) defined between first 26 and second teeth 34 ([0015], Fig 1). The first teeth 26 are located on a  first side member 20, and the second teeth 34 are located on a second side member 22, wherein the first side member 20 is movably mounted relative to the second side member 22 ([0013]). The fixture 10 is maneuvered such that terminals 12 of the battery 14 are disposed within a respective one of the slits 42 ([0016]), thus the slits are capable of capturing of at least two electrical terminals, and is capable of being moved/receiving a force. However, Meehan does not explicitly disclose wherein the “tooling fixture is configured as a plurality of flexibly interconnected plate portions arranged in a column perpendicular to the slot axis, and wherein each plate portion defines one Y-shape slit”. Further, because Meehan teaches that the first side member 20 and the second side member 22 are movably mounted relative to each other (and therefore the teeth first teeth and second teeth move relative to each other), to replace either the first side member 20 or second side member 22 having the first 26 and second 34 teeth with a plurality of flexibly interconnected plate portions complicates the operation of moving the first side member and second side member relative to each other and would change the principle of operation of the prior art invention being modified. Therefore, it would not be obvious to one having ordinary skill in the art to modify Meehan to have the plurality of flexibly interconnected plate portions.
Lee et al. (US 2007/0026306) teaches a coupling device for electrode terminals (abstract). In an embodiment, the terminal receiver 34 in a housing 36, wherein the terminal receiver includes a moveable piece 340 (flexibly interconnected plate portions) including surface portions 341 (first and second sub-portions) connected by elastic members 35 (second resilient members) (Fig 3, [0046]-[0048]). Between the housing 36 and the movable pieces 340 are elastic bodies (first resilient members) ([0051], illustrated as reference number 38 in Fig 3) so that the pieces can be stably disposed in the housing. However, Lee teaches the coupling device connects individual electrode terminals, and does not group and align at least two electrical terminals in one Y-shape slit.

Kim et al. (US 2021/0344083) discloses a battery module manufacturing system including a pressure jig 200 that brings electrode leads 111a in contact with a bus bar 131. The pressing jig comprises first frame 210 and second frame 220 coupled to be rotatable relative to each other by means of rotary shaft 230 fastened through one end thereof in a longitudinal direction (Fig 4, [0041]). An elastic member 240 connects a first sub frame 212 and a second sub frame 222 ([0051], Fig 4). A user of the pressing jig apparatus 200 may apply a force in a direction in which the first pressing tip 211 and the second pressing tip 221 move away from each other so that the bus bar 231 and the lead group T are located between the first pressing tip 211 and the second pressing tip 221, and then removes the applied force so that the lead group T is brought into close contact with the bus bar 231 ([0052]). While the space for positioning the leads and bus bar resembles a Y-shape slit and a V-collector culminating in a slit (see Fig 4), because the first and second frames are rotatable relative to each other, the shape of the space resembling the Y-shape slit and V-collector changes, and therefore Kim does not meet the limitation of a Y-shape slit that aligns electrode terminals. In addition, because Kim is designed to weld electrode leads with a bus bar, it would not have been obvious to modify the shape of the space to have the Y-shape slit and V-collector culminating in a slot (for example, from Meehan) because such a reference may not account for grouping and welding electrode leads to thicker bus bar in the same jig. Further, Kim does not teach or suggest the limitation of “a pressure configured to impart a second force to the battery stack in a direction perpendicular to the terminal axes”, nor would it have been to modify Kim to teach such a limitation because the battery stack is already in a module case 120, and therefore has no need of a press to impart a second force.
Kim et al. (US 2020/0368855, herein referred to as Kim ‘855) discloses a pressing jig similar to the above Kim reference. However, the structure of the pressing jig 200 in Figure 5 even less resembles a Y-shape slit and a V-collector culminating in a slit than the Kim reference above. Because Kim ‘855 also teaches grouping and welding electrode leads 121 to a bus bar 132 ([0029], abstract), it would not have been obvious to modify the shape of the space for the same reasons as Kim.
Jung et al. (US 2019/0321945) discloses a jig assembly for laser welding including a jig body 100 having a first penetration portion 101 through which laser light for welding is capable of passing; a contact member 110 connected to the jig body to contact a welding target, the contact member having a second penetration portion through which the laser light passing through the first penetration portion is capable of passing toward the welding target; a tilting unit 120 having a hinge structure to connect the jig body and the contact member to each other; and an elastic member 130 interposed between the jig body and the contact member to apply an elastic force to provide close contact between the contact member and the welding target (abstract, Fig 9). Therefore, Jung teaches applying the jig assembly to electrodes, and welding through the jig assembly. However, Jung does not a Y-shape slit having a V-collector culminating in a slot arranged along a slot axis. In addition, because the jig assembly is designed to have the laser penetration through the jig assembly and penetration portions (see Fig 9), it would not have been obvious to modify the shape of the opening to have a Y-shape slit because such a shape may interfere with the laser, and would be unnecessary because the jig is intended to be placed next to cell leads instead of having the cell leads enter or be aligned by the jig.
Kane et al. (US 2010/0216007) discloses an interconnect device enabling battery cells having terminals in the form of flexible tabs to be serially interconnected in a stack (abstract). As seen in Figures 5-6, the cells 10 are connected via connectors 22. While the connectors and the shape between the connectors resemble the claimed Y-shape slit, the connectors are permanent additions to the battery stack. Further, each connector 22 is manually placed on the cell such that electrode tabs 14/16 are folded over the connector to enable the serial connection between two adjacent cells. Therefore because of how the connectors are designed to be implemented, Kane does not teach, suggest, or render obvious a mechanism configured to apply a first force to the tooling fixture along a slot axis to engage the battery module with the tooling fixture and thereby group and align the flexible electrical terminals within the slot, nor would it have been obvious to modify Kane to do so because the cell tabs have to be folded over the connectors for adjacent serial connection.
Yamamoto et al. (US 2018/0226653) discloses a secondary battery including an electrode body including a collector foil protrusion section (abstract). As seen in Figures 7-8, a jig 60 having a Y-shaped slot is used to align the collector foils. However, Yamamoto does not disclose any additional features of the jig, and therefore does not disclose wherein the jig is configured as a plurality of flexibly interconnected plate portions arranged in a column perpendicular to the slot axis.

In summary, the best combination of references to meet the limitations regarding the plurality of flexibly interconnected plate portions is either Meehan in view of Lee, or Kim US 2021/0344083 in view of Meehan.
While Meehan discloses a Y-shape slit having a V-collector culminating in a slot, Meehan cannot be modified to have flexibly interconnected plate portions (such as movable pieces of Lee) because such a modification of Meehan would change the principle of operation of the fixture of Meehan. Further, Lee only teaches the coupling device connects individual terminals, and said coupling device has a cylindrical shape (therefore not a Y-shape slot), nor would it have been obvious to replace the teeth or side members of Meehan (which are designed to be moved by user operation) with elastic members which move independently. Therefore, Meehan in view of Lee does not render obvious the claim limitations.
Kim teaches a pressure jig which grabs and holds several electrode leads with a bus bar and then performs a weld. However, because the pressure jig is designed to be movable around a rotary shaft (and therefore seemingly flexibly interconnected plates), it would not have been obvious to modify the opening of the pressure jig to have a Y-shape slot (such as that of Meehan) because such a design is unnecessary because the opening of the jig is movable around the electrode leads and the bus bar and the opening has to accommodate a bus bar which is generally thicker than electrode leads. Therefore, Kim in view of Meehan does not render obvious the claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725